Third District Court of Appeal
                               State of Florida

                       Opinion filed February 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1294
                        Lower Tribunal No. 21-6627
                           ________________

           Law Offices of Kravitz & Guerra, P.A., etc.,
                                  Appellant,

                                     vs.

                        Cecilia Brannon, et al.,
                                 Appellees.


     An Appeal from non-final orders from the Circuit Court for Miami-Dade
County, Jose M. Rodriguez, Judge.

    Law Offices of Kravitz & Guerra, P.A., Genilde E. Guerra and Edith E.
Sheeks, for appellant.

      EPGD Attorneys at Law, P.A., and Joanna Andrade Lehmann, for
appellees.


Before LOGUE, LINDSEY and GORDO, JJ.

     GORDO, J.
      Law Offices of Kravitz & Guerra, P.A. appeals a nonfinal order denying

its motion for temporary injunction against Cecilia Brannon f/k/a Leidimar

Brannon, Elite Resources and Solutions LLC and Real Confidential Business

Services LLC d/b/a RCB Services. We have jurisdiction. Fla. R. App. P.

9.130(a)(3)(B).

      “The standard of review of trial court orders on requests for temporary

injunctions is a hybrid. To the extent the trial court’s order is based on factual

findings, we will not reverse unless the trial court abused its discretion;

however, any legal conclusions are subject to de novo review.” Quirch Foods

LLC v. Broce, 314 So. 3d 327, 337 (Fla. 3d DCA 2020) (quoting Fla. High

Sch. Athletic Ass’n v. Rosenberg, 117 So. 3d 825, 826 (Fla. 4th DCA 2013));

see also Fla. Dep’t of Health v. Florigrown, LLC, 317 So. 3d 1101, 1110 (Fla.

2021) (“We review a trial court’s factual findings on the[ ] elements [of a claim

for a temporary injunction] for competent, substantial evidence, and we

review its legal conclusions de novo. To the extent the decision to enter a

temporary injunction involves an exercise of discretion, we defer to the trial

court unless it has abused its discretion.” (citation omitted)); Briceño v.

Bryden Invs., Ltd., 973 So. 2d 614, 616 (Fla. 3d DCA 2008) (“A trial court

has wide discretion to grant or deny a temporary injunction and an appellate

court will not interfere with the exercise of such discretion unless the party



                                        2
challenging the grant or denial clearly shows an abuse of that discretion.”

(quoting Perry & Co. v. First Sec. Ins. Underwriters, Inc., 654 So. 2d 671,

671 (Fla. 3d DCA 1995))); Atomic Tattoos, LLC v. Morgan, 45 So. 3d 63, 64

(Fla. 2d DCA 2010) (“An appellant who challenges the trial court’s order on

a motion for temporary injunction has a heavy burden; the trial court’s ruling

is presumed to be correct and can only be reversed where it is clear the court

abused its discretion.”).

      Kravitz & Guerra failed to demonstrate that the trial court abused its

discretion in denying a temporary injunction against Brannon, Elite

Resources and RCB Services, for violating a non-compete and non-

solicitation restrictive covenant of an employment agreement between

Kravitz & Guerra and Brannon. Contrary to their contentions on appeal,

competent, substantial evidence in the record supports the trial court’s

finding that the restrictive covenants were not violated as Brannon provided

accounting services to former clients of Miami Best Accountants; a non-party

to the employment agreement and not a party to this lawsuit.              See §

542.335(1)(f)(1)–(2), Fla. Stat.; Tusa v. Roffe, 791 So. 2d 512, 514 (Fla. 4th

DCA 2001) (finding that a third-party beneficiary’s claim failed under section

542.335 as there was no “contractual privity” and the agreement “[did] not

identify Tusa as a third-party beneficiary or state that the restrictive covenant



                                       3
was intended for Tusa’s benefit.”). Accordingly, we affirm the trial court’s

order.

     Affirmed.




                                     4